448 F.2d 785
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CHAMBERTIN, INC., d/b/a Chambertin Restaurant, Respondent.
No. 71-1037.
United States Court of Appeals, Sixth Circuit.
October 12, 1971.

Jack H. Weiner, N. L. R. B., Washington, D. C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Marcel Mallet-Prevost, Asst. General Counsels, Elliott Moore, Madge F. Jefferson, Attys., N. L. R. B., Washington, D. C., on the brief, for petitioner.
Robert S. Rosenfeld, Southfield, Mich., Keywell & Rosenfeld, by Robert S. Rosenfeld, Southfield, Mich., on the brief, for respondent.
ORDER.
Before PHILLIPS, Chief Judge, WEICK, Circuit Judge, and CECIL, Senior Circuit Judge.


1
This case is before the court on the application of the National Labor Relations Board for enforcement of its order and decision reported at 183 N.L.R.B. No. 80. Reference is made to the decision of the Board for a detailed recitation of the facts.


2
The court concludes that substantial evidence on the record as a whole does not support the Board's finding that respondent refused to bargain in good faith with the Union in violation of § 8(a) (5) and (1) of the Act. It is ordered that enforcement be denied.